DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.

Reasons for Allowance
Claims 7-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 7-15 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 7 that requires “the first conductor and the second conductor are electrically isolated from one another” (see lines 15-16) in conjunction with “a third point connected to a first region of the third wiring layer" (see last 2 lines). Also see applicant’s arguments (see REMARKS nd last paragraph to page 7, last paragraph), which are persuasive.
Similarly, claims 16-24 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 16 that requires “the first conductor and the second conductor are electrically isolated from one another” (see lines 20-21) in conjunction with “a third point connected to a first region of the third wiring layer" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 6/11/2021, page 6, 2nd last paragraph to page 7, last paragraph), which are persuasive and also apply to base claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892